Matter of Fine (2021 NY Slip Op 00846)





Matter of Fine


2021 NY Slip Op 00846


Decided on February 10, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.J.P.
REINALDO E. RIVERA
MARK C. DILLON
CHERYL E. CHAMBERS
HECTOR D. LASALLE, JJ.


2019-00729

[*1]In the Matter of Craig A. Fine, admitted as Craig Albert Fine, a suspended attorney. (Attorney Registration No. 4366308)




DECISION & ORDERMotion by Craig A. Fine for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Fine was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 29, 2006, under the name Craig Albert Fine. By opinion and order of this Court dated July 1, 2020, Mr. Fine was suspended from the practice of law for a period of 90 days, effective July 31, 2020 (see Matter of Fine, 184 AD3d 283).Upon the papers filed in support of the motion and the papers filed in relation thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Craig Albert Fine is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Craig Albert Fine, to the roll of attorneys and counselors-at-law.MASTRO, A.J.P., RIVERA, DILLON, CHAMBERS and LASALLE, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court